On Petition for a Rehearing.
Gavin, C. J.
Appellant has filed a petition for rehearing, urging that the court was in error in saying that the record does not show the final estimate to have been made by the city engineer after his term had expired.
Counsel, in their consideration of the record, overlooked a portion of it. On pages 17 and 18 of the record, it appears that the final estimate was reported to council by the engineer and referred to a committee on May 6. On the same day, the remonstrance of appellant was also referred to this committee, which, on June 3d, made report to council concurring in the estimate.
It is true that the entry of June 17th contains a state*462ment which, if considered alone, would sustain appellant’s claim. Taking the record altogether, however, we think it clear that the final estimate was reported to council before the expiration of the engineer’s term.
Filed Sept. 28, 1893.
The petition for rehearing is accordingly overruled.